 

FIRST AMENDMENT TO MASTER ACQUISITION, DEVELOPMENT AND CONSTRUCTION FACILITY
LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT TO MASTER ACQUISITION, DEVELOPMENT AND CONSTRUCTION
FACILITY LOAN AND SECURITY AGREEMENT (the “First Amendment") is made and entered
into as of October 28, 2009 by andamong BLUEGREEN VACATIONS UNLIMITED, INC., a
Florida corporation and BLUEGREEN NEW JERSEY, LLC, a Delaware limited liability
company (collectively “Borrower”), BLUEGREEN CORPORATION, a Massachusetts
corporation ("Guarantor"), and TEXTRON FINANCIAL CORPORATION, a Delaware
corporation (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower, Lender and Guarantor are parties to that certain Master
Acquisition, Development and Construction Facility Loan and Security Agreement
dated as of April 9, 2008 (the "Original Master Facility Loan Agreement")
pursuant to which Lender agreed to establish a master loan facility for the
acquisition, development and/or construction financing of the approved timeshare
resorts owned and developed by Borrower;

WHEREAS, the Original Master Facility Loan Agreement established the terms and
conditions pursuant to which certain existing and future loans by Lender to
Borrower or Affiliates of Borrower were to be made (the "Sub-Loans");

WHEREAS, Borrower, Lender and Guarantor have previously entered into Sub-Loans
for (i) Mt. Olympus, a timeshare resort located in Sauk County, Wisconsin which
certain Acquisition and Construction Loan and Security Agreement is dated as of
November 14, 2006 as amended by that certain Amended and Restated Acquisition
and Construction Loan and Security Agreement (Sub-Loan and Security Agreement
for Mt. Olympus Resort) dated as of May 21, 2008 (the "Mt. Olympus Sub-Loan
Agreement"), (ii) World Golf Village, a timeshare resort located in St Johns
County, Florida, which certain Construction Loan and Security Agreement is dated
as of March 23, 2007 ("World Golf Village Sub-Loan"), and (iii) Atlantic Palace,
a timeshare resort located in Atlantic City, New Jersey, which Sub-Loan and
Security Agreement (Royal Suites at Atlantic Palace) is dated as of April 9,
2008 ("Atlantic Palace Sub-Loan Agreement"), (the Mt. Olympus Sub-Loan Agreement
and the Atlantic Palace Sub-Loan Agreement shall be collectively referred to
herein as the "Sub-Loan Agreements");

WHEREAS, the World Golf Village Sub-Loan was paid in full, as of August 20,
2008;

WHEREAS, Borrower, Lender and Guarantor desire to amend the Original Master
Facility Loan Agreement and the Sub-Loan Agreements as set forth herein;

WHEREAS, the Original Master Facility Loan Agreement and this First Amendment
shall hereinafter be collectively referred to as the "Master Facility Loan
Agreement;" and

 

 

 

EXECUTION VERSION



--------------------------------------------------------------------------------



NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.        Definitions. Except as otherwise provided herein to the contrary or
unless the context otherwise requires, all capitalized terms used in this First
Amendment shall have the meanings ascribed to them in the Original Master
Facility Loan Agreement.

2.        No New Sub-Loans. Borrower, Lender and Guarantor agree that as of the
First Amendment Closing Date, no new or additional Sub-Loans will be made by
Lender to Borrower or any Affiliate of Borrower pursuant to the Master Facility
Loan Agreement.

3.        No Advances. Borrower, Lender and Guarantor agree that as of the First
Amendment Closing Date, Lender has no obligation to make any Advances for any
existing or contemplated future Sub-Loan or pursuant to the Master Facility Loan
Agreement or any Sub-Loan Agreement to Borrower or any Affiliate of Borrower and
that Borrower has completed the Work for each property that is subject to Master
Facility Loan Agreement and is now obligated to maintain such properties as
provided in the Sub-Loan Documents. Sections 2.3 and 2.4 of the Master Facility
Loan Agreement are hereby deleted in their entirety. As of the First Amendment
Closing Date, the Sub-Loan Advance Period as such term is defined under the
Master Facility Loan Agreement and the Sub-Loan Agreements, has expired and any
obligation on the part of Lender to make any future Advance under the Master
Facility Loan Agreement or any Sub-Loan Agreement is hereby terminated. Lender
shall continue to have the right to the extent permitted under the Master
Facility Loan Agreement or any Sub-Loan Agreement but not the obligation to fund
amounts under any of the Sub-Loan Agreements if in its sole discretion Lender
decides an additional Advance is advisable.

4.        Amended Definitions in Original Master Facility Loan Agreement. The
following defined terms in the Original Master Facility Loan Agreement are
hereby deleted in their entirety and replaced and superseded by the following:

 

(a)

Maximum Master Facility Amount means the aggregate amount outstanding under the
existing Sub-Loan Agreements on the date of determination which amount is equal
to $14,796,565, as of September 30, 2009.

 

(b)

Maximum TFC Relationship Amount means the sum as of the date of determination of
(i) the Maximum Master Facility Amount, and (ii) the outstanding balance of the
Lender owned portion of the (A) Class F and Class G bonds from the Bluegreen
2007-A Securitization plus (B) Class C through G bonds from the Bluegreen 2008-A
Securitization.

 

2

 

 

 

 

 



--------------------------------------------------------------------------------



 

(c)

Sub-Loan Advance Period means a period of time under the Master Facility Loan
Agreement and the Sub-Loan Agreements that has expired.

5.        Ratification of Notes. Borrower hereby acknowledges, ratifies and
confirms its obligations under the (i) Sub-Loan Secured Promissory Note (Royal
Suites at Atlantic Palace) dated April 9, 2008, and (ii) the Second Amended and
Restated Secured Promissory Note (Sub-Loan Note for Mt. Olympus Resort) dated
May 21, 2008 (together, the "Sub-Loan Notes”), which Sub-Loan Notes shall be
fully enforceable by Lender against Borrower in accordance with their respective
terms. Nothing contained in this First Amendment, any of the other Sub-Loan
Documents or any of the transactions contemplated herein or thereby shall be
deemed to waive, release or limit any obligation of Borrower relating to or
otherwise connected with the Sub-Loan Notes, nor shall it constitute a novation
of the indebtedness evidenced by the Sub-Loan Notes.

6.        Ratification of Guarantees. Guarantor hereby acknowledges, ratifies
and confirms its obligations under the (i) Amended and Restated Payment Guaranty
and Subordination Agreement (Sub-Loan Payment Guaranty and Subordination
Agreement for Mt. Olympus Resort) dated May 21, 2008, and (ii) Payment Guaranty
and Subordination Agreement (Royal Suites at Atlantic Palace) dated as of
April 9, 2008 (together, the “Sub-Loan Guarantees”), which Sub-Loan Guarantees
shall be fully enforceable by Lender against Guarantor in accordance with their
respective terms. Nothing contained in this First Amendment, any of the other
Sub-Loan Documents or any of the transactions contemplated herein or thereby
shall be deemed to waive, release or limit any obligation of Guarantor relating
to or otherwise connected with the Sub-Loan Guarantees.

7.        Conditions to Lender's Obligation to Close First Amendment. The
obligation of Lender to enter into this First Amendment shall be subject to the
complete satisfaction of each of the conditions precedent set forth below and
elsewhere in the Sub-Loan Documents on or prior to the First Amendment Closing
Date:

(a)       Execution and Delivery. Borrowers and Guarantor shall execute and
deliver to Lender the documents contemplated by this First Amendment.

(b)       Opinion of Borrower’s and Guarantor‘s Counsel. Lender shall have
received from duly licensed (in the State of Florida) outside counsel for
Borrower and Guarantor acceptable to Lender such legal opinions, in form and
substance satisfactory to Lender, covering such items as may be required by
Lender, in its sole discretion, including, without limitation, that (i) the
documents executed in connection with this First Amendment are valid, binding,
and legally enforceable in accordance with their terms; (ii) Borrower the
Guarantor are each duly formed, validly existing, and in good standing under the
laws of the state of their organization and, where applicable, qualified to
conduct business as a foreign entity in the states where they do business; and
(iii) Borrower and Guarantor are

 

3

 

 

 

 

 



--------------------------------------------------------------------------------



each authorized to execute, deliver, and perform the documents executed in
connection with this First Amendment.

(c)       Representations, Warranties, Covenants, and Agreements. The
representations and warranties contained in the First Amendment and all of the
Sub-Loan Documents, as modified, and in any certificates delivered to Lender in
connection with the closing shall be true and correct, and all covenants and
agreements required to have been complied with and performed by Borrower shall
have been fully complied with and performed to the satisfaction of Lender. All
provisions of the Sub-Loan Documents, as modified, are hereby confirmed and
ratified without limiting the generality of the foregoing. Borrower hereby
reaffirms the validity and enforceability of the security interests granted to
Lender in the Sub-Loan Collateral. Borrower and Guarantor confirm that such
security interests will continue to secure the timely and faithful performance
of all obligations under the Sub-Loan Documents.

(d)       Background Documents. Borrower shall have delivered to Lender, and
Lender shall have approved each of the following:

(i)        Organizational Documents. There are no amendments to or revocation of
the organizational documents of the Borrower or Guarantor that have been made
since April 9, 2008, the closing date of the Original Master Facility Loan
Agreement (including but not limited to amendments, modifications or revocations
to each of their articles of incorporation, bylaws, articles or organization,
and operating agreement as appropriate), which organization documents have been
certified to be true and complete by corporate secretary of the entity in
question.

(ii)       Good Standing Certificates. Current good standing certificates under
the laws of the states of Florida, Delaware, Wisconsin and New Jersey (as
appropriate) for each Borrower and Massachusetts for Guarantor.

(iii)      Resolutions; Incumbency Certificates. Certified resolutions of boards
of directors or board of managers of each Borrower and Guarantor authorizing the
execution of all documents executed in connection with this First Amendment and
the performance of their respective obligations under the Sub-Loan Documents.
Such corporate resolutions shall be accompanied by certificates from each
relevant entity, signed by a duly authorized officer thereof and dated as of the
First Amendment Closing Date, indicating the incumbency, authority, and
signatures of the officers of such entity authorized to sign, on behalf of such
entity, this First Amendment and the other Sub-Loan Documents executed in
connection with the same to which such entity is a party.

(e)       Financial Statements. There has been no material adverse change in the
financial condition of the Borrower or Guarantor from the most recent Financial
Statements received and approved by Lender. All financial information

 

4

 

 

 

 

 



--------------------------------------------------------------------------------



and other documents provided to Lender are true, correct, and complete as of the
date provided and the date hereof.

(f)        Proceedings Satisfactory. All actions taken in connection with the
execution and delivery of the documents related to this First Amendment, shall
be completely satisfactory to Lender and its counsel. Lender and its counsel
shall have received copies of all such documents, instruments, and other items
as Lender or its counsel may reasonably request in connection therewith, all in
form and substance satisfactory to Lender and its counsel, in their sole
discretion.

(g)       Expenses. Borrower shall have paid all fees, expenses, and other
amounts required to be paid prior to or on the First Amendment Closing Date.

(h)       Litigation. Except as set forth in Schedule 9.10 attached hereto, as
of the date hereof, neither Borrower nor Guarantor are the subject of a pending
bankruptcy proceeding, and neither Borrower nor Guarantor are aware of any
threatened bankruptcy proceeding against them, nor are they presently
contemplating filing such a proceeding. There are no proceedings pending,
threatened against, or affecting Borrower or Guarantor in any court, before any
governmental authority, or arbitration board or tribunal which may now or in the
future materially adversely affect Borrower or Guarantor.

(i)        Absence of an Event of Default. There has been no occurrence of any
Default or Event of Default under the Master Facility Loan Agreement, any
Sub-Loan Agreements or other Sub-Loan Documents and/or the exercise by Lender of
any and all of its available rights and remedies with respect thereto.

(j)        Miscellaneous. Such other matters as Lender shall reasonably require.

8.        First Amendment Closing Date. October 28, 2009, the closing date of
this First Amendment shall be referred to as the “First Amendment Closing Date.”

9.        Authority.

(a)       As of the First Amendment Closing Date, Borrower represents that it is
duly organized, validly existing, and in good standing under the laws of the
states of Florida, Delaware, and New Jersey as applicable, and every other
jurisdiction in which it conducts business at properties that are subject to the
Sub-Loan Agreements, as applicable.

(b)       Borrower represents that execution, delivery, and performance by
Borrower of this First Amendment and the other documents contemplated herein has
been duly authorized by all necessary organizational action, does not conflict
with or result in a breach of Borrower's organizational documents and does not
and will not result in a breach of, or constitute a default by Borrower under,
any indenture, loan, or credit agreement or any other contract, agreement,
document,

 

5

 

 

 

 

 



--------------------------------------------------------------------------------



instrument, or certificate to which Borrower is legally bound or by which it or
any of its assets are affected.

(c)       As of the date hereof, Guarantor represents that it is duly organized,
validly existing, and in good standing under the laws of the Commonwealth of
Massachusetts.

(d)       Guarantor represents that the execution, delivery, and performance by
Guarantor of this First Amendment has been duly authorized by all necessary
organizational action, does not conflict with or result in a breach of
Guarantor's organizational documents and does not and will not result in a
breach of, or constitute a default by Guarantor under, any indenture, loan, or
credit agreement or any other contract, agreement, document, instrument, or
certificate to which Guarantor is legally bound or by which any of its assets
are affected.

(e)       Borrower and Guarantor acknowledge that they have consulted with
counsel and with such other experts and advisors as they have deemed necessary
in connection with the negotiation, execution and delivery of this First
Amendment. This First Amendment shall be construed without regard to any
presumption or rule requiring that it be construed against the party causing
this First Amendment or any part hereof to be drafted.

10.        Miscellaneous.

(a)       No Other Changes. Except as expressly set forth herein, each and every
term, provision, and condition contained in the Original Master Facility Loan
Agreement, the Sub-Loan Agreements and the other Sub-Loan Documents, including
all exhibits and schedules thereto and all of Lender’s rights and remedies
thereunder, shall remain unchanged and in full force and effect following the
date hereof. In the event of any conflict between the provisions hereof and
those contained in the Original Master Facility Loan Agreement, any Sub-Loan
Agreements or other Sub-Loan Document, the provisions hereof shall govern and
control the parties’ respective rights and obligations.

(b)       Counterparts. This First Amendment may be executed in identical
counterparts each of which shall be deemed an original for any and all purposes
and all of which, collectively, shall constitute one and the same instrument,
notwithstanding the fact that the parties have not signed the same counterpart.

(c)       Ratification. Borrower and Guarantor hereby ratify and reaffirm as of
the date hereof all covenants, conditions, provisions, representations, and
warranties made or contained in the Original Master Facility Loan Agreement, the
Sub-Loan Agreements and any of the other Sub-Loan Documents, agree to be legally
bound thereby and to comply fully therewith, and acknowledge Lender’s right to
enforce the Master Facility Loan Agreement and other Sub-Loan Documents in
accordance with the term, provisions, and conditions thereof.

 

6

 

 

 

 

 



--------------------------------------------------------------------------------



(d)       No Defaults. Borrower and Guarantor hereby acknowledge and represent
that Lender has complied fully with all of its obligations under the Master
Facility Loan Agreement, the Sub-Loan Agreements and the other Sub-Loan
Documents through the date hereof and is not currently in default of any of its
obligations under the foregoing documents, with or without notice or lapse of
time, and that there are no offsets, defenses or counterclaims with respect to
any of Borrower's and Guarantor's obligations under the foregoing documents.
Borrower acknowledges that the indebtedness evidenced by the Master Facility
Loan Agreement, the Sub-Loan Agreement and the other Sub-Loan Documents is just
and owing and agrees to pay such indebtedness in accordance with the terms of
the foregoing documents.

(e)       Other Instruments. Borrower and Guarantor will execute and deliver
such further instruments and do such things as in the judgment of Lender are
necessary or desirable to effect the intent of this First Amendment and to
secure to Lender the benefits of all rights and remedies conferred upon Lender
by the terms of this First Amendment and any other documents executed in
connection herewith.

(f)        Severability. If any provision of this First Amendment is held to be
unenforceable under present or future laws effective while this Amendment is in
effect (all of which invalidating laws are waived to the fullest extent
possible), the enforceability of the remaining provisions of this First
Amendment shall not be affected thereby. In lieu of each such unenforceable
provision, there shall be added automatically as part of this First Amendment a
provision that is legal, valid and enforceable and is similar in terms to such
unenforceable provisions as may be possible.

(g)       Governing Law. THIS FIRST AMENDMENT AND THE OTHER SUB-LOAN DOCUMENTS
EXECUTED IN CONNECTION THEREWITH SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
LAWS OF THE STATE OF RHODE ISLAND WITHOUT GIVING EFFECT TO ITS PRINCIPLES OF
CONFLICT OF LAWS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

SIGNATURES BEGIN ON FOLLOWING PAGE]

 

7

 

 

 

 

 



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower, Lender and Guarantor have caused this First
Amendment to be duly executed and delivered effective as of the date first above
written.

 

 

BORROWER:

      BLUEGREEN VACATIONS UNLIMITED, INC.   a Florida corporation       By:    
Name: Anthony M. Puleo   Its: Vice President and Treasurer       BLUEGREEN NEW
JERSEY, LLC,   a Delaware limited liability company       By:      Name: Anthony
M. Puleo   Its: Vice President and Treasurer       LENDER:       TEXTRON
FINANCIAL CORPORATION,   a Delaware corporation       By:      Name:      Its: 
        GUARANTOR:       BLUEGREEN CORPORATION,   a Massachusetts corporation  
    By:      Name:  Anthony M. Puleo   Its: Senior Vice President, Chief    
Financial Officer and Treasurer

                                                                          
           

 

8

 

 

 

 

 



--------------------------------------------------------------------------------